IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,072-01


                    EX PARTE DEJUAN ANTHONY JORDAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20160D04054-243-1 IN THE 243RD DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted in Indiana for sexual

battery. Later, Applicant was convicted in Texas for failing to register as a sex offender and

sentenced to imprisonment.

        The District Attorney for El Paso County notified Applicant that the conviction was

erroneous because the Texas Department of Public Safety had determined that the elements of the

Indiana sexual battery conviction were not substantially similar to any Texas offense. Thus,

Applicant was not required to register in Texas as a sex offender under Chapter 62 of the Texas Code
                                                                                                   2

of Criminal Procedure. The habeas record shows that trial counsel provided ineffective assistance

for failing to investigate to discover this fact. Strickland v. Washington, 466 U.S. 668 (1984).

       Relief is granted. The judgment in Cause No. 20160D04054 in the 243rd District Court of

El Paso County is set aside.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 19, 2018
Do not publish